DETAILED ACTION
This action is in response to the RCE filed 3/9/2021. 
Claims 1-10, 12-21, 23-25, 27-29, 31-40, 42-51, 53 and 54 are pending.

Allowable Subject Matter
Claims 11-10, 12-21, 23-25, 27-29, 31-40, 42-51, 53 and 54 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention is related to encoding/decoding video data in which a bit-depth of the chroma and luma component are determined so as to modify one or both of the bit-depths in response to the bit-depths and applying a color transformation to the modified video data.

Prior art was found for the claims as follows:

- Rabbani et al. ("An overview of the JPEG 2000 still image compression standard", SIGNAL PROCESSING. IMAGE COMMUNICATION, ELSEVIER SCIENCE PUBLISHERS, AMSTERDAM, NL, vol. 17, no. 1, January 2002, pages 3-48, XP004326797, ISSN: 0923-5965, DOI: 10.1016/S0923-5965(01) 00024-8)
Rabbani discloses image encoding/decoding in which a color transformation is performed on an image in RGB component form such that when the intercomponent transformation is performed, that the components must have identical bit-depths and dimensions.

- Sato (US 20130315493 A1)
Sato discloses peforming shift-right or shift-left so as to change the bit-depth of the image data.

The references are not anticipating or an obvious combination of the claimed invention including, with all of the other elements in each of the independent claims 1, 12, 23, 27, 31 and 42, encoding/decoding video data in which a bit-depth of the chroma and luma component are determined so as to modify one or both of the bit-depths in response to the bit-depths and applying a color transformation to the modified video data.

The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N. NOH whose telephone number is (571)270-0686.  The examiner can normally be reached on Mon-FRI 7:30-5:00.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE N NOH/
Examiner, Art Unit 2481